       Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 1 of 8



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ROSEBUD SIOUX TRIBE, et al.,             CV 20-109-GF-BMM

            Plaintiffs,
 v.                                       JOINT MOTION FOR STAY

 U.S. DEPARTMENT OF THE
 INTERIOR, et al.,

            Defendants.
        Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 2 of 8



      Defendants U.S. Department of the Interior et al. (“Defendants”) and

Plaintiffs Rosebud Sioux Tribe et al. jointly move for a stay of all deadlines and

proceedings in this case for sixty days.1 Defendants’ response to the complaint is

currently due February 8, 2021. This case involves the U.S. Bureau of Land

Management’s (“BLM”) approval of a right-of-way for the Keystone XL Pipeline.

The parties request a stay to allow them to discuss whether further litigation is

necessary in light of the President’s revocation of the Presidential permit allowing

the pipeline to cross the border.

      In a January 20, 2021 Executive Order, President Joseph R. Biden revoked

the March 29, 2019 Presidential Permit granted to TransCanada Keystone Pipeline,

L.P., for the construction, connection, operation, and maintenance of pipeline

facilities at the international border of the United States and Canada. See

Protecting Public Health and the Environment and Restoring Science to Tackle the

Climate Crisis, 86 Fed. Reg. 7,037, 7,041 (Jan. 20, 2021). After the issuance of the

executive order revoking the border-crossing permit, TC Energy announced that it

would suspend advancement of the project due to the revocation of the Presidential




1
 The project proponent, TC Energy, has not yet moved to intervene in this case,
but it supports this request and similar requests that the government is making in
other cases before this Court involving the Keystone XL Pipeline.

                                          1
        Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 3 of 8



Permit.2

      The requested stay will not prejudice any party because TC Energy has

stated in a court filing in the prior Rosebud Sioux case that it does not intend to

construct any new pump stations or to do any further construction of the pipeline

over the next sixty days. See Jt. Mot. for Stay at 2, Rosebud Sioux Tribe v. Biden

(“Rosebud I”), No. 4:18-cv-118, ECF No. 179. TC Energy intends to consider the

impact of the President’s decision on the project and does not intend to move

forward with pipeline construction while it conducts that evaluation. Id. If

circumstances change and TC Energy opts to move forward with pipeline

construction or construction of new pump stations, it will notify the Court in

Rosebud I of those plans sixty days in advance of those activities, and Defendants

will inform the Court in this case about such a notice. Id. Such notice does not

apply to actions taken by TC Energy in response to an order from the government,

dismantling facilities or movement of equipment, or required environmental

protection measures. Id. Additionally, TC Energy does not need to provide notice

of other security or maintenance activities for existing infrastructure. Id.

        In addition, in order for any construction activity to occur on federal lands

under the authority of the U.S. Bureau of Land Management (“BLM”) and the U.S.


2
 See https://www.tcenergy.com/announcements/2021-01-20-tc-energy-
disappointed-with-expected-executive-action-revoking-keystone-xl-presidential-
permit/.
                                           2
        Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 4 of 8



Army Corp of Engineers (“Corps”), TC Energy must request a notice to proceed

from BLM. See U.S. Bureau of Land Management, Record of Decision, Keystone

XL Pipeline Project, Decision to Grant Right-of-Way and Temporary Use Permit

on Federal Land at 7 (Jan. 20, 2020), attached as Ex. 1. If such a request were

submitted, BLM would need to evaluate it to ensure that TC Energy complied with

the required terms of the right-of-way grant, and that evaluation would likely take

at least several weeks. No such application has been submitted, and if an

application is submitted, Defendants will notify the Court. Further, TC Energy is

required to schedule a preconstruction conference with BLM prior to commencing

any construction or ground-disturbing activities on federal land and must notify

BLM at least 30 days in advance of such preconstruction conference. See U.S.

Bureau of Land Management, Right-of-Way Grant MTM-98191, Temporary Use

Permit MTM-98191-01, at Exhibit B, stipulation 4, attached as Exhibit 2. TC

Energy has not provided BLM notice of a preconstruction conference, and if TC

Energy does provide notice, Defendants will inform the Court.

      In light of these developments, the parties respectfully request that the Court

stay the current litigation deadlines for sixty days, so that the parties may

determine what further proceedings may be necessary in this case. See Landis v. N.

American Co., 299 U.S. 248, 254 (1936) (a court has inherent authority to stay

litigation). During that time, incoming officials within the U.S. Department of the


                                           3
        Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 5 of 8



Interior and other agencies will evaluate the previously issued authorizations for

the pipeline. The agencies will evaluate whether the authorizations should be

rescinded or suspended in light of the President’s action or for other reasons.

Given that many positions within the respective agencies’ leadership have not yet

been filled, this process will likely take several weeks.

       At the end of the sixty-day period, the parties will advise the Court whether

further proceedings are necessary and, if so, propose a revised briefing

schedule. If the parties need additional time to discuss potential further

proceedings, the parties will submit a status report and request additional time to

continue their discussions.

      Respectfully submitted this 3rd day of February, 2021,

                                 MARK STEGER SMITH
                                 Assistant U.S. Attorney
                                 U.S. Attorney’s Office
                                 2601 Second Avenue North, Suite 3200
                                 Billings, MT 59101
                                 Ph: (406) 247-4667; Fax: (406) 657-6058
                                 mark.smith3@usdoj.gov

                                 JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General

                                 /s/ Luther L. Hajek________________
                                 LUTHER L. HAJEK (CO Bar 44303)
                                 United States Department of Justice
                                 Environment and Natural Resources Division
                                 999 18th Street, South Terrace, Suite 370
                                 Denver, CO 80202
                                 Ph: (303) 844-1376; Fax: (303) 844-1350
                                           4
Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 6 of 8



                     luke.hajek@usdoj.gov

                     Attorneys for Federal Defendants

                     Wesley James Furlong (MT Bar No. 42771409)
                     NATIVE AMERICAN RIGHTS FUND
                     745 West 4th Avenue, Suite 502
                     Anchorage, AK 99501
                     Tel. (907) 276-0680
                     Fax (907) 276-2466
                     wfurlong@narf.org

                     Matthew L. Campbell (pro hac vice)
                     NATIVE AMERICAN RIGHTS FUND
                     1506 Broadway
                     Boulder, CO 80302
                     Tel. (303) 447-8760
                     Fax (303) 443-7776
                     mcampbell@narf.org

                     Matthew Campbell
                     Staff Attorney
                     Native American Rights Fund
                     1506 Broadway
                     Boulder, CO 80302-6296
                     mcampbell@narf.org
                     P:303-447-8760
                     Direct: 720-647-9636
                     F:303-443-7776

                     Attorneys for Plaintiffs
                     Rosebud Sioux Tribe et al.




                              5
        Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 7 of 8



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), the foregoing brief is proportionately

spaced, has a typeface of 14 points, and contains 812 words, excluding the tables,

caption, signature, certificate of compliance, and certificate of service.


                                 /s/ Luther L. Hajek
                                 LUTHER L. HAJEK
                                 U.S. Department of Justice




                                           6
          Case 4:20-cv-00109-BMM Document 11 Filed 02/03/21 Page 8 of 8



                         CERTIFICATE OF SERVICE

      I hereby certify that on February 3, 2021, a copy of the foregoing Joint

Motion for Stay was served on all counsel of record via the Court’s CM/ECF

system.


                                /s/ Luther L. Hajek
                                LUTHER L. HAJEK
                                U.S. Department of Justice




                                         7
